 


 HR 2333 ENR: Small Business Investment Opportunity Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 2333 
 
AN ACT 
To amend the Small Business Investment Act of 1958 to increase the amount of leverage made available to small business investment companies. 
 
 
1.Short titleThis Act may be cited as the Small Business Investment Opportunity Act of 2017.  2.Individual SBIC leverage limit increaseSection 303(b)(2)(A)(ii) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)(A)(ii)) is amended by striking $150,000,000 and inserting $175,000,000.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
